Title: From John Quincy Adams to Thomas Boylston Adams, 13 February 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					N. 8My Dear Brother
					Washington 13 Feby. 1818
				
				Your Letter of 5 Feby. has been received.—I shall attend to its contents as it regards Mr S. Codman, if the Bankrupt Law should pass—But I recommend no kinsman of mine for any thing—I think the proposed Bill for making national Justices of the Peace will not be adopted but if it should, and your name should be proposed as a Candidate there will be opposition—You know I presume that there is a project in contemplation to move for an address to the Governor of Massachusetts from the two Houses of the Legislature, to missing text I have learnt by a Letter from him that he has passed his examination and been admitted into the Freshman Class—I was disappointed in the hope that he would have got in a year advanced and as hope beaten from one ground is always ready to sieze another, I now begin to flatter myself that the fruits latest ripe, come to the best maturity.The whole of my U.S. Bank Stock has been disposed of and the proceeds, are to be invested as occasion may serve—I am not however very anxious to replace it in Bank Stock of any kind. Mr. J. L. Sullivan has been here—I would now give $.200 a share for Canal Stock, and if you can procure me any at that price you may take itYours affectionately
				
					
				
				
			